EVERETT, Senior Judge
(concurring):
The regulatory requirement of the various military departments that purports to place on all personnel the duty to report to higher authority any and all incidents of drug use by fellow servicemembers is troubling to me. For this reason, I wrote separately in United States v. Heyward, 22 MJ 35, 38 (CMA), cert. denied, 479 U.S. 1011, 107 S.Ct. 656, 93 L.Ed.2d 710 (1986), and later in United States v. Reed, 24 MJ 80, 83 (CMA 1987), in order to make clear my analysis of this alleged duty. I do so again here.
Air Force Regulation (AFR) 30-1, Personnel, Air Force Standards (4 May 1983), claims to impose a blanket drug-use reporting duty on all Air Force personnel. Paragraph 10b charges every airman, “You are responsible for (1) reporting all known or suspected incidents of drug abuse by others and (2) encouraging persons known to you to have an existing or potential drug abuse problem to seek assistance through the Air Force Rehabilitation Program.” See para. 3-17, AFR 30-2 (18 April 1986). In regard to what offenses must be reported, this provision is more focused than the language of Article 1139 of U.S. Navy Regulations (1973) that was at issue in Reed. Thus, arguably it provides the constitutionally mandated notice that was missing there. See 24 MJ at 84 (Everett, C.J., concurring). Nonetheless, to me, it remains suspect in terms of notice because— as I discussed both in Heyward and in Reed — to the extent the reporting requirement would apply to even the lowest ranking member of the Air Force, it deviates greatly from the expectations of citizens generally at common law and in virtually all state jurisdictions.
Furthermore, again to the extent that this blanket regulatory provision purports to burden even the lowest ranking member of the service, I conclude that the “ ‘police state’ ” connotations of such an obligation render the provision too broad even considering “the interests of military necessity.” See United States v. Reed, supra at 85.
Appellant, however, is not “the lowest ranking member of the” Air Force; she is a sergeant — a noncommissioned officer; As I implied in Heyward and in Reed, I believe that the military can expect its leadership, both commissioned and noncommissioned officers, to meet a higher level of responsibility than can logically or legally be imposed on the military’s citizenry at large.
Moreover, at her court-martial, appellant stipulated to the following:
As a noncommissioned officer, the accused had a certain prescribed duty, that is, to report to proper military authorities the wrongful use of illegal drugs by persons subordinate in rank to the accused, and known to her to be members of the United States Air Force.
Thus, not only did “the Government ... prove that the Air Force intended that appellant, as a noncommissioned officer, have a duty to report drug use by others,” but it also proved “that appellant knew ... that [s]he was subject to this duty.” See United States v. Heyward, supra at 38 (Everett, C.J., concurring).
Accordingly, because appellant was part of the Air Force’s leadership corps and because she knew that, as part of that corps, she had a duty to report to higher authority any drug use by others, I join the majority's opinion here.